Exhibit 99.1 United States Oil Fund, LP Monthly Account Statement For the Month Ended September 30, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (56,357,590) Unrealized Gain (Loss) on Market Value of Futures 79,462,380 Interest Income 181,326 ETF Transaction Fees 23,000 Total Income (Loss) $ 23,309,116 Expenses Investment Advisory Fee $ 790,739 Brokerage Commissions 191,882 Tax Reporting Fees 66,000 NYMEX License Fee 41,172 SEC & FINRA Registration Fees 30,000 Legal Fees 16,586 Audit Fees 13,151 Non-interested Directors' Fees and Expenses 9,645 Prepaid Insurance Fees 9,504 Total Expenses $ 1,168,679 Net Gain (Loss) $ 22,140,437 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 9/1/09 $ 2,111,472,930 Additions (13,200,000 Units) 458,385,547 Withdrawals (4,700,000 Units) (166,469,561) Net Gain (Loss) 22,140,437 Net Asset Value End of Period $ 2,425,529,353 Net Asset Value Per Unit (66,800,000 Units) $ 36.31 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended September 30, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
